Citation Nr: 0944284	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel





INTRODUCTION

The Veteran had active duty military service from January 
1956 to August 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Louis, Missouri.  


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss is related to 
his active duty service.

2. The competent evidence fails to demonstrate that tinnitus 
is related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2. Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims decided herein.  A November 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the November 2005 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the November 2005 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the November 2005 letter was sent to 
the Veteran prior to the March 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  

The Board observes that the March 2006 Dingess notice letter 
was sent to the Veteran just prior to the March 2006 rating 
decision.  The VCAA notice with respect to the elements 
addressed in this letter was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
while the Veteran's service treatment records are not 
associated with the claims folder, they were adequately 
determined to be unavailable in a March 2006 RO notice 
letter.  In support of the Veteran's claims, all relevant VA 
treatment records have been obtained, and private treatment 
records are associated with the claims file.  The Veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claims.  
Finally, the Veteran was afforded a VA examination with 
respect to all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Where a veteran who served for ninety days develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection in this 
capacity requires a current disability, an in-service 
event(s) to which the disability could relate, and an 
established nexus between the two.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

In this case, the Veteran has presented competent medical 
evidence that he meets the definition of hearing loss in each 
of his ears.  At his December 2006 VA audiology exam, the 
Veteran scored above 40 decibels at 2,000 Hertz, 3,000 Hertz, 
and 4,000 Hertz in each of his ears.  Since one score at 40 
decibels or above qualifies as hearing loss under the 
regulation, and since the Board finds no reason to dispute 
the credibility of the December 2006 exam, the Board finds 
the Veteran suffers from current hearing loss in each of his 
ears.  38 C.F.R. § 3.385 (2009).

Additionally, the Board finds evidence of acoustic trauma 
which could have resulted in the Veteran's current hearing 
loss.  The Veteran's DD-214 indicates that he worked as an 
airplane mechanic.  The Veteran himself has stated that he 
was exposed to loud noise from aircraft engines and that he 
worked without the benefit of ear protection.  

Since the Veteran has sufficiently demonstrated that he 
currently suffers from hearing loss and that events occurred 
during service which may have resulted in hearing loss, the 
critical question is whether there is competent evidence of a 
nexus between the two.  The Veteran's December 2006 VA 
examiner opined that it is less likely than not that the 
Veteran's hearing loss is related to his active duty service.  
He noted that there is evidence that aging has contributed to 
the Veteran's hearing loss.  However, the examiner also 
stated that he cannot be 50 percent or more certain of his 
conclusion.  The Board finds this statement to be a hedge 
detracting from the overall credibility of the examiner's 
opinion.

Additionally, the Board notes that the Veteran has submitted 
supporting evidence in the form of private treatment records.  
In an August 2005 examination report, the Veteran's private 
audiologist stated that the Veteran's hearing loss is most 
likely related to his military service.  The examiner noted 
the Veteran's employment as an aircraft mechanic during 
service and also noted that the Veteran used ear protection 
during post-service employment involving high noise.  

Given the certainty of the private examiner's opinion and the 
relative uncertainty of the VA examiner's opinion, the Board 
finds that the evidence of record as to whether the Veteran's 
hearing loss is related to his active duty service is at 
least in equipoise.  Accordingly, the benefit of the doubt 
rule applies and service connection must be granted.  38 
U.S.C.A. § 5107(b) (West 2002).

B. Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).    Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).
Since tinnitus is difficult to diagnose through medical 
examination, the Veteran is presumed competent to present 
evidence of a diagnosis. See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  Thereafter, the Board is only free 
to weigh the credibility of the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).

In this case, the Board finds that a preponderance of the 
evidence is against the Veteran's claim.  Initially, the 
Board notes that there is no conclusive evidence in the 
record as to when the Veteran's tinnitus began.   On his 
original October 2005 claim, the Veteran did not state when 
his tinnitus began.  Later, on his May 2006 Notice of 
Disagreement, the Veteran suggested that he has suffered from 
tinnitus since service.  However, at his December 2006 VA 
examination, the Veteran merely stated that he has had 
tinnitus "as long as [he] can remember," but that it had 
probably been at least thirty years.  These statements offer 
conflicting evidence on the onset date of the Veteran's 
tinnitus and weigh against a finding of continuity of 
symptomotology since separation from service.  Additionally, 
considering the Veteran had been out of service for more than 
45 years at the time of his December 2006 exam, an onset date 
of "more than 30 years" ago does not necessarily suggest 
the Veteran's tinnitus dates all the way back to service.

In addition to the conflicting statements made by the 
Veteran, the Board notes the significant amount of time 
elapsed between the end of the Veteran's active service and 
his first claim of tinnitus.  The Veteran left active duty in 
1959 but did not make a claim for service connection until 
2005.  Likewise, the Veteran was not clinically diagnosed 
with tinnitus until 2006, more than 45 years after his 
separation from service.  This long gap between separation 
and the Veteran's first medical complaints weighs against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (stating a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).

Finally, the Board notes that the Veteran's December 2006 
examiner opined that it is less likely than not that the 
Veteran's tinnitus is related to his active duty service.  
Although, as discussed above, the examiner was not completely 
certain of his opinion, there is no other medical evidence of 
record suggesting a link between the Veteran's tinnitus and 
his active duty service.  The Board acknowledges the 
Veteran's opinion that his tinnitus is related to his active 
duty service.  However, as a layperson, the Veteran is not 
competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  

The Board has considered its heightened duty to explain its 
reasons and bases in cases where a veteran's service 
treatment records are unavailable for review.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The Board has also 
carefully considered the benefit of the doubt rule.  Id.  In 
this case, the Veteran has not claimed that he received 
treatment for tinnitus during service.  Rather, in his 
original May 2006 claim, the Veteran stated that he was not 
treated for tinnitus during service.  Therefore, the absence 
of the Veteran treatment records presents no prejudice to the 
Veteran.

In sum, although the Veteran has presented evidence of a 
current diagnosis of tinnitus, a preponderance of the 
evidence is against a finding that tinnitus began during the 
Veteran's active service, or that current tinnitus is related 
to his active service.  As such, the benefit of the doubt 
rule does not apply and the Veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


